Citation Nr: 1132282	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  97-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg disability (to include Buerger's disease), claimed as secondary to nicotine dependence.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to January 1972.  Service in the Republic of Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, denied service connection for a bilateral leg disability.

In August 1998, the Veteran and his spouse testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In a March 2010 letter, the Veteran was notified of this fact, and was given the option to have another hearing before a different VLJ.  The Veteran responded shortly thereafter indicating that he did not wish to appear at another hearing.  See the Veteran's March 31, 2010 letter, received by the Board on April 9, 2010.  

Notably, on his March 31, 2010 letter, the Veteran also indicated that he is no longer represented by private counsel.  The Board contacted the Veteran in July 2011 to clarify whether the Veteran currently has, or now desires representation.  The Veteran responded shortly thereafter, indicating his desire for the Vietnam Veterans of America (VVA) to be his representative.  Attached to his response was a completed VA Form 21-22 [Appointment of Veterans Service Organization as Claimant's Representative], designating the VVA as his representative for the issue currently on appeal.  See the Veteran's representative election form, received by the Board on August 3, 2011.  

Critically, the Veteran may revoke power of attorney, or discharge an agent or attorney at any time.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  See 38 C.F.R. § 14.631(f)(1).  Thus, it is clear from the record that the Veteran has revoked power of attorney from his private counsel, and has duly appointed the VVA as his representative for the matter at issue.

The Veteran's service-connection claim for a bilateral leg disability has been denied by the Board on four separate occasions.  See the Board's decisions in November 1998, April 2002, April 2006, and May 2010.  Each of these decisions has been vacated by the Court of Appeals for Veterans Claims (the Court) for various procedural or evidentiary deficiencies.  Most recently, in January 2011, the Court granted the parties' Joint Motion for Remand of the Board's May 2010 decision.  In substance, the Joint Motion stipulates that the Board failed to provide an adequate VA examination in relation to the Veteran's service-connection claim, and failed to provide an adequate statement of reasons and bases in denying the claim.  The Veteran's file has been returned to the Board for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

The Board regrets having to remand the Veteran's service-connection claim for a fourth time.  However, per the instructions of the January 2011 Joint Motion, a new medical opinion must be obtained.

The Veteran seeks entitlement to service connection for a bilateral leg disability, to include as secondary to nicotine dependence.  It is undisputed that the Veteran has a bilateral leg disability-namely, Buerger's disease, which was diagnosed at an October 1995 general medical examination, and confirmed at a May 2005 VA examination.

VA General Counsel issued a precedential opinion in May 1997 in order to clarify when service connection may be granted if a disability is claimed secondary to nicotine dependence arising from a veteran's tobacco use during service.  The VA General Counsel found that a determination as to whether secondary service connection should be established depends upon affirmative answers to the following three questions: (1) whether nicotine dependence may be considered a disease for purposes of the laws governing veterans' benefits; (2) whether the veteran acquired a dependence on nicotine in service; and (3) whether that dependence may be considered the proximate cause of disability or death resulting from the use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).

The Board notes that on July 22, 1998, the Internal Revenue Service Restructuring and Reform Act was enacted.  That law added 38 U.S.C. § 1103, which prohibits service connection for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products during a veteran's active service. However, by its terms, 38 U.S.C. § 1103 is applicable only to claims filed after June 9, 1998. See also 38 C.F.R. § 3.300.  Crucially, since the Veteran filed his claim in 1995, his claim is not barred by 38 U.S.C. § 1103.  Accordingly, nicotine dependence may be considered a disease for purposes of the laws governing veterans' benefits in this case.  Thus, in order to establish service connection for a bilateral leg disability secondary to nicotine dependence, evidence must be of record demonstrating that the Veteran acquired a dependence on nicotine in service, and that dependence may be considered the proximate cause of disability resulting from the use of tobacco products by the Veteran.

The determination as to whether the Veteran was dependent on nicotine in service is a medical issue.  See VAOPGCPREC 19-97, page 3.  The Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) outlines the criteria for diagnosing substance dependence.  Under these criteria, nicotine dependence may be described as a maladaptive pattern of nicotine use leading to clinically significant impairment or distress, as manifested by three or more of the following criteria occurring at any time in the same 12-month period:

(1) tolerance, as manifested by the absence of nausea, dizziness, and other characteristic symptoms despite use of substantial amounts of nicotine or a diminished effect observed with continued use of the same amount of nicotine-containing products;

(2) withdrawal, marked by appearance of four or more of the following signs within twenty-four hours of abrupt cessation of daily nicotine use or reduction in the amount of nicotine used: (a) dysphoric or depressed mood; (b) insomnia; (c) irritability, frustration, or anger; (d) anxiety; (e) difficulty concentrating; (f) restlessness; (g) decreased heart rate; or (h) increased appetite or weight gain; or by use of nicotine or a closely related substance to relieve or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period that was intended;

(4) persistent desire or unsuccessful efforts to cut down or control nicotine use;

(5) devotion of a great deal of time in activities necessary to obtain nicotine (e.g., driving long distances) or use nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of important social, occupational, or recreational activities because of nicotine use (e.g., giving up an activity which occurs in smoking-restricted areas); and 

(7) continued use of nicotine despite knowledge of having a persistent or recurrent physical or psychological problem that is likely to have been caused or exacerbated by nicotine.

See VAOPGCPREC 19-97, pages 3 and 4 [outlining the DSM-IV criteria].  

As noted above, a January 2011 Joint Motion for Remand stipulates that the Board failed to provide the Veteran an adequate VA examination in relation to his service-connection claim.  In particular, the Joint Motion pointed out that the August 2009 VA examiner only considered of two of the seven DSM-IV factors listed above in determining that the Veteran was not nicotine-dependent in service.  The Joint Motion the Board attests that the Board inappropriately relied on this inadequate medical opinion in developing its May 2010 decision, which is now vacated.  The Joint Motion asserted that at a minimum, the opinion is unclear, and should be returned for clarification.  See the January 2011 Joint Motion for Remand, pages 7-9.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his bilateral leg disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records if in existence.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should then arrange for a physician to review the Veterans' VA claims folder and a copy of this REMAND, and provide an opinion with supporting rationale as to whether the Veteran met the criteria for a diagnosis of nicotine dependence during service.  The reviewing physician should specifically comment on each of the seven factors listed above in rendering an opinion.  As specified by the DSM-IV, if any three of these seven factors are evidenced within the same 12-month period, a diagnosis of nicotine dependence is warranted.  

If a diagnosis of nicotine dependence in service is established, the reviewing physician should then provide an opinion with supporting rationale as to whether it is as likely as not (i.e. 50 percent or greater probability) that the Veteran has a current bilateral leg disability, to include Buerger's disease, that was caused or aggravated by tobacco use [in-service and/or post-service] resulting from this in-service nicotine dependence.  

If a supervening cause of the Veteran's leg disability is evident in the record, such should be identified.  In particular, if it appears that the Veteran sustained full remission and subsequent resumption of use of tobacco products since service, the reviewing physician should comment on whether the Veteran's current leg disabilities are more likely due to a wholly independent and subsequent nicotine dependence, occurring after the resumption.

A report should be prepared and associated with the Veteran's claims folder.  The examiner is requested to cite the relevant evidence considered in providing the opinion.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



